Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Drawings
The drawings are objected to because Figures 14A-14C, 15A-15V and 16 fail to be line drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 11-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Funk Conley (US Patent Publication No. 2009/247070).
Regarding claims 1 and 20, Funk discloses a computer-implemented method of training a user in performing a motion for an activity, the method employing an AV-equipped portable computing device having a processor (see claim 1, it discloses a computer coupled to a camera, and it is considered portable since anything that can be moved is considered portable), the computing device having been positioned so that its camera faces a target (claim 1 recites that the image of a student is captured, see also claim 2), the processor executing computer processes defined by an application (this is an implicit feature), the computer processes comprising: receiving and processing by the processor an output from the camera to determine an initial position of the target


Regarding claim 2, the fault rules additionally relate to whether the target has moved to a position outside of one of a set of boundaries determined by distances established for 

Regarding claim 3, the recited method steps are disclosed in paragraph 75 and mentioning that the point in time is determined when the fault is happening. See also paragraph 79.

Regarding claim 4, the fault rules additionally relate to target position in three dimensions of the real, physical space (see Figures 7 and 8, it is clear that frames of the student golfer are taken).

Regarding claim 5, the fault rules additionally relate to target orientation in the real, physical space (the student golfer in the reference occupies real physical space and because the virtual professional golfer is based on actual professional golfers as becomes clear from paragraphs 20 and 21).

Regarding claims 6-7, the recited method steps are disclosed in paragraph 77.

Regarding claim 8, paragraphs 20 and 21 disclose the recited method steps.

Regarding claim 11, the recited method steps are disclosed in paragraph 79.

Regarding claim 12, the recited method steps are disclosed in paragraph 77.

Regarding claims 13 and 15, the recited method steps is disclosed in claims 11 and 12. 

Regarding claims 16-19, paragraph 79 discloses the recited method steps.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Brown Marc et al (US Patent Publication No. 2007/0111767).
Regarding claim 14, Funk does not disclose a microphone and the processor processing sound detected by the microphone as recited. This concept is not new and Brown is one example of reference that teaches it (see claim 4 of Brown). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Funk device with a microphone in order to detect the hit of a target ball as disclosed in the abstract of the Marc reference. 
Regarding claims 9 and 10, these claims do not appear to solve a technical problem and they do not render the claims to be new concept. See all rejection in the above claims. The funk reference discloses that faults are identified and repetitions as 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NINI F LEGESSE/Primary Examiner, Art Unit 3711